 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDELECTRO METALLURGICAL COMPANY,A DIVISION OF UNION CARBIDE ANDCARBON CORPORATIONandCONGRESS OF INDUSTRIAL ORGANIZATIONS,PETITIONER.CaseNo.9-RC-1483. June4,1952.Order Denying MotionOn April 18, 1952, the Board issued a Decision and Direction ofElection' in the above-entitled proceeding.Thereafter, on April 30,1952, the Petitioner filed a motion for clarification or amendment ofdecision, alleging that the last sentence in footnote 2 of the Board'sDecision constituted a pronouncement on an issue not then beforethe Board and requested that it be deleted or amended. The Employersubmitted a memorandum in opposition to the motion. The Petitionersubmitted a reply memorandum and the Employer counter-replied.The Board has considered the Petitioner's motion and the severalmemoranda submitted by the parties.In footnote 2 of its original Decision the Board listed and foundwithout merit various contentions of the Employer relating to thestatus of the CIO as the proper Petitioner in this case. In its con-cluding sentence, to which the Petitioner now objects, the Board stated :"Should the Petitioner be selected and certified as the bargaining rep-resentative of the Employer's employees, the Employer would be obli-gated to bargain only with that labor organization and its agents."Asthis statement was pertinent to specific objections made by the Em-ployer and rejected by the Board, the Board is of the opinion thatthe sentence was properly included in its original Decision.Thestatement reflects the basic tenet of the Act that certification by theBoard establishes a labor organization's right to be the exclusive bar-gaining representative of an Employer's employees and a corollaryduty on the part of the Employer to bargain only with that organiza-tion.It does not, of course, preclude an equally well-settled principlethat, if the Board during the certification period upon good causeshown should modify or amend its original certification in any manner,it would be the duty of the Employer to bargain with the labor organi-zation designated in the modified or amended certification. No issue ofthis nature, however, is now before us and the Board is not to betaken as having ruled in any respect upon such an issue.Accordingly,IT IS HEREBY ORDERED that the motion of the Petitioner be, and ithereby is, denied.198 NLRB No. 186.99 NLRB No: 93.